Citation Nr: 1143863	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-36 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to July 1953.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

In April 2009, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In May 2009, the Board remanded this matter to the RO for additional development.  After completing the requested actions, the RO continued the denial of the claim (as reflected in a March 2010 supplemental statement of the case) and returned this matter to the Board for further appellate consideration.

In April 2010, the Board denied the Veteran's claim for a TDIU.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a February 2011 Joint Motion for Remand, a March 2011 Order of the Court vacated the decision denying the claim and remanded the claim for readjudication in accordance with the Joint Motion for Remand.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the claim.  


VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Veteran's claim was previously remanded because although there were fairly recent VA examinations for the Veteran's service-connected PTSD and somewhat older VA examinations for his service-connected cold injuries, there had not yet been an opinion rendered on the impact of all the Veteran's service-connected disorders on his ability to obtain substantially gainful employment.  In November 2009, the Veteran underwent two VA examinations, one for his PTSD and one for his cold injury residuals.  The November 2009 cold injury examination found that the Veteran's cold exposure with cold sensitization was not significant enough to alter the Veteran's ability to work, as he could find gainful employment in a sedentary job.  The November 2009 PTSD examination indicated that the Veteran's anxiety could reduce his efficiency and productivity in a job setting.  Additionally, the Veteran underwent two VA review examinations for his PTSD in July 2010 and December 2010.  The examiner at these two examinations stated that the Veteran's PTSD-related irritability, hypervigilance, and disillusionment with authority had led to frequent conflicts with his supervisor at work and that this had caused the Veteran to retire in advance of being fired for his poor attitude and threatening his supervisor with physical harm.  She reported that he had not sought subsequent employment due to his age and continuing symptoms.  

Although the November 2009, July 2010, and December 2010 VA examinations addressed the impact of the Veteran's service-connected PTSD and cold injury residuals individually on his ability to find gainful employment, none of the separate opinions addressed the impact of the other service-connected disabilities or the combined effect of all the service-connected disabilities on the Veteran's employability.  Thus, the Board finds that the November 2009, July 2010, and December 2010 examinations were inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The lack of an opinion of the combined effect of all of the Veteran's service-connected disabilities on the Veteran's ability to obtain and retain substantially gainful employment renders the November 2009, July 2010, and December 2010 VA examinations inadequate because of the failure to provide the findings requested in the previous Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, the Board notes that in a January 2011 rating decision, the RO granted service connection and assigned a 0 percent disability rating for bilateral hearing loss, effective May 10, 2010.  The Veteran's recently service-connected bilateral hearing loss has not been considered in how it impacts his employability.  Therefore, the Board finds that another remand for an examination to assess the overall effect of the Veteran's service-connected disabilities on his ability to obtain and retain employment is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for examination(s) to ascertain the impact all of his service-connected disabilities on his unemployability.  The claims folder should be reviewed and that review should be indicated in the examination report(s).  The examiner(s) must evaluate and discuss the effect of all of the Veteran's service-connected disabilities on his employability.  The examiner(s)should explain the effect that the Veteran's service-connected disabilities (PTSD, residuals of cold injury to the left lower extremity, residuals of cold injury to the right lower extremity, residuals of cold injury to the left upper extremity, residuals of cold injury to the right upper extremity, bilateral hearing loss) without consideration of his non-service-connected disabilities, have on his ability to secure or follow a substantially gainful occupation.  The rationale for any opinions should be provided. 

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


